DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II comprising components (Pa), (P2), (P3) and an additive wherein (P3) is PAES in the reply filed on September 13, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 11, given the confusing recitation “(SO3-), (Mp+)1/p“, it is unclear whether the (SO3-) and (Mp+)1/p define alternative functional groups for the PAES (P2).  
In claims 2-4, 7 and 11, it is unclear how the PAES (P3) differs from the functionalized PAES (P2).
In claims 3 and 7, it is unclear whether the recited contents are based on total weight of (C).
In claims 3 and 7, it is unclear whether (P3) is required given that “up to 89 wt.%” includes zero as a lower limit.
In claim 4, it is unclear how PSU, which appears to be devoid of ether bonds, defines a PAES.
In claim 6, the nature of the “domains” are indeterminate in scope.
In claim 6, it is unclear how the confusing limitation “during 2 minutes” further limits the claimed subject matter.
In claim 7, the Markush group defining the functional group is indefinite in that the group COO- does not have express antecedent basis from claim 1.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2016/0068679 (Desbois).
Desbois discloses a molding composition comprising 
a polyamide obtained from a polymerizable lactam (meets Applicants’ polyamide (P1)); and
0.5 to 40 wt.% polyarylene ether sulfone (PESU) having at least one of the aryl groups substituted with at least one -SO3X group wherein X is a hydrogen or a cation (meets Applicants’ functionalized PAES (P2) and content thereof)
(e.g., abstract, formula (I), Table 1examples, claims).
	While Desbois’ exemplified compositions comprise a PESU having -SO3H groups instead of -SO3X groups, given that Desbois clearly teaches -SO3H groups and -SO3X groups as functional alternatives [0017], the use of a PESU having -SO3X groups is immediately-envisaged to one having ordinary skill in the art. Case law holds that when the reference teaches a small genus which places a claimed species in the possession of the public, the species is anticipated, In re Schaumann, 197 USPQ 5.  
As to claim 2, Desbois’ PESU simultaneously meets Applicants’ functionalized PAES (P2) and PAES (P3).
As to claims 3 and 7, it is not seen that (P3) is required given that “up to 89 wt.%” includes zero as a lower limit.  Moreover, it is reasonably believed that Desbois’ exemplified compositions (Table 2) meet the claimed (P1) and (P2) contents.

As to claim 4, Desbois exemplifies PESU, a polyethersulfone.
As to claim 6, Desbois discloses a fine dispersion of the polyarylene sulfone in the polyamide matrix [0148], FIG. 1.
As to claim 7, Desbois discloses Na- and K- as preferred cations [0028].
As to claim 8, Desbois discloses embodiments further containing at least one filler (E) and/or additive (F) such as stabilizers, dyes, flame retardants [0093], [0108].
As to claim 9, Desbois discloses molded products.
As to claim 10, Desbois discloses composite materials comprising textile structures impregnated with the molding composition [0124] (meets Applicants’ laminate).
Desbois anticipates the above-rejected claims in that it is reasonably believed that the use of a PESU having -SO3X groups is immediately-envisaged to one having ordinary skill in the art.  In the alternative, it would have been obvious to one having ordinary skill in the art to use a PESU having -SO3X groups in lieu of its exemplified functional alternative having -S03H with the reasonable expectation of success.
Claim Rejections - 35 USC § 103
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0185237 A1 (Hub) in view of US 2016/0068679 (Desbois).
Hub discloses a molding composition comprising:
5 to 65 wt.% polyamide (meets Applicants’ polyamide (P1));
1 to 95 wt.% polyaryl ether sulfone possessing sulfonic acid groups     (-SO3H) introduced via sulfonic acid-containing dihalobenzene compounds per formula (II); and
 0 to 94 wt.% polyaryl ether sulfone without acidic groups,
(e.g., abstract, structure (II), examples).
	In essence, Hub’s working examples (Table II) differ from the present claims in that the polyaryl ether sulfone does not have sulfonate groups (-SO3X).  Given that Desbois clearly teaches [0017] polyarylene ether sulfones with sulfonic acid SO3H groups and polyarylene ether sulfones with sulfonate -SO3X groups as functional compatibilizer alternatives for polyamides, it would have been obvious to one having ordinary skill in the art to use a polyaryl ether sulfone having -SO3X groups (meets Applicants’ (P2)) in lieu of Hub’s polyaryl ether sulfones having -SO3H groups with the reasonable expectation of success.  The resultant composition would meet the presently claimed composition both in terms of materials and contents thereof.
	As to claims 2-4, Hub’s exemplifies compositions (Table II) comprising polyaryl ether sulfone without acidic groups (meets Applicants’ PAES (P3) and content thereof).
As to claim 5, Hub exemplifies a polyamide from hexamethylenediamine and terephthalic acid/isophthalic acid.
As to claim 6, it would be expected that Hub’s modified compositions, being similarly-constituted and similarly-produced via injection molding or extrusion, would have the same morphology.
As to claim 7, Desbois discloses polyarylene ether sulfones having -SO3 Na- and -SO3 K- as preferred polymers [0028].
As to claim 8, Hub’s compositions may further comprise additives (D) such as stabilizers, lubricants, etc.
As to claims 9 and 10, Hub’s molding compositions are characterized by good mechanical properties inclusive of impact resistance, solvent resistance and, as such, it would have been obvious to one having ordinary skill in the art to use them in the production of various molded articles inclusive of those presently claimed with the reasonable expectation of success. 
As to claim 11, the introductory phrase, "a method of increasing compatibility of a polymer composition (C) comprising at least two immiscible polymers" does not serve to patentably distinguish the present claims from Hub’s disclosure.  This language, in effect, simply states the result of adding the functionalized PAES to a mixture of polyamide and PAES.  To the extent Hub recognizes the incompatibility of polyamides and polyaryl ether sulfones (background disclosure) and Desbois teaches that the compatibility of polyarylene ether sulfone and nylon is enhanced by the use of a sulfonated polyarylene ether sulfone having sulfonate groups [0148], it would be expected that  the compatibility of Hub’s polyaryl ether sulfone and polyamide would be similarly enhanced by the polyaryl ether sulfone containing sulfonate groups.
Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable US 2016/0068679 (Desbois) described hereinabove.
Further as to claims 2-4 and 7, it is within Desbois’ inventive disclosure to use more than one sulfonated polyaryl sulfone [0017].  Accordingly, it would have been obvious to one having ordinary skill in the art to formulate a composition comprising a PESU having -SO3X groups (meets Applicants’ PAES (P2)), a second sulfonated PESU, PSU or PPSU (meets Applicants’ PAES (P3)) and a polyamide (meets Applicants’ polyamide (P1)) with the reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765